                     Case 2:19-cv-03563-SPL Document 20 Filed 02/11/20 Page 1 of 6


 1   PHILLIP A BAKER, CA BAR NO. #169571 (Admitted Pro Hac Vice 9-11-19)
     pbaker@bknlawyers.com
 2   BAKER, KEENER & NAHRA, LLP
     633 West 5th Street
 3   Suite 5500
     Los Angeles, California 90071
 4   Telephone: (213) 241-0900
     Facsimile: (213) 241-0990
 5
     PAT McGRODER, III
 6   p3@beusgilbert.com
     BEUS GILBERT, PLLC
 7   701 N. 44TH ST.
     Phoenix, Arizona 85008
 8   Telephone: (480) 429-3000
     Facsimile: (480) 429-3100
 9

10   Attorneys for Defendants
     GIRARDI│KEESE
11   THOMAS V. GIRARDI
     ERIKA N. GIRARDI
12
                                       UNITED STATES DISTRICT COURT
13
                                           DISTRICT OF ARIZONA
14
     Stillwell Madison, LLC, a Delaware limited     Case No.: CV-19-03563-PHX-SPL
15   liability company,
                                                    Complaint filed:        05-24-2019
16                       Plaintiff,
                                                    REPLY BRIEF IN SUPPORT OF
17   vs.                                            DEFENDANTS’ RENEWED
                                                    MOTION TO DISMISS AND
18   Girardi & Keese, a California general          COMPEL ARBITRATION;
     partnership d/b/a Girardi/Keese, Thomas V.     MEMORANDUM OF POINTS AND
19   Girardi, and Erika N. Girardi, husband and     AUTHORITIES IN SUPPORT
     wife,                                          THEREOF
20
                         Defendants.                [Filed concurrently with [Proposed]
21                                                  Order and Certification of Conferral]
22                                                  DATE: To Be Set By Judge
                                                    TIME: To Be Set By Judge
23                                                  CTRM: 501
24                                                  JUDGE: HON. STEVEN P. LOGAN
25
     ///
26
     ///
27
     ///
28   242-3777-0011

                                                    -1-
                         REPLY BRIEF IN SUPPORT OF DEFENDANTS RENEWED
                            MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 20 Filed 02/11/20 Page 2 of 6


 1   TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD HEREIN:
 2               COMES NOW Defendants, GIRARDI│KEESE, THOMAS V. GIRARDI and ERIKA
 3   N. GIRARDI (sued herein as Girardi & Keese, a California general partnership d/b/a
 4   Girardi/Keese, Thomas V. Girardi, and Erika N. Girardi, husband and wife) (hereinafter
 5   “Defendants”) submit this Reply Brief in support of their Renewed Motion to Dismiss the
 6   current action and Compel Arbitration of the current dispute.
 7

 8   DATED: February 11, 2020                      BAKER, KEENER & NAHRA, LLP
 9                                                 By /S/ PHILLIP A. BAKER
                                                       PHILLIP A. BAKER
10                                                 BAKER, KEENER & NAHRA, LLP
                                                   633 West 5th Street, Suite 5500
11                                                 Los Angeles, California 90071
                                                   Telephone: (213) 241-0900
12                                                 Facsimile: (213) 241-0990
13                                                 Attorneys for Defendants
                                                   GIRARDI│KEESE, THOMAS V. GIRARDI and
14                                                 ERIKA GIRARDI
15
                                                   BEUS GILBERT, PLLC
16
                                                   By /S/ PATRICK J. McGRODER III
17                                                     PATRICK J. McGRODER III
                                                   BEUS GLIBLERT, PLLC
18                                                 701 N. 44th Street
                                                   Phoenix, Arizona 85008
19                                                 Telephone: (480) 429-3000
                                                   Facsimile: (480) 429-3100
20
                                                   Attorneys for Defendants
21                                                 GIRARDI│KEESE, THOMAS V. GIRARDI and
                                                   ERIKA GIRARDI
22

23

24

25

26

27

28   242-3777-0011

                                                    -2-
                         REPLY BRIEF IN SUPPORT OF DEFENDANTS RENEWED
                            MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 20 Filed 02/11/20 Page 3 of 6


 1                           MEMORANDUM OF POINTS AND AUHTORITIES
 2   1.          INTRODUCTION.
 3               Plaintiffs have finally stopped ignoring the agreement they authored and signed. The
 4   current alleged breach of contract was filed in this Court to attempt to embarrass the
 5   Defendants GIRARDI│KEESE, THOMAS V. GIRARDI and ERIKA N. GIRARDI (sued
 6   herein as Girardi & Keese, a California general partnership d/b/a Girardi/Keese, Thomas V.
 7   Girardi, and Erika N. Girardi, husband and wife) (hereinafter “Defendants”). Publicity
 8   appeared to follow the filing of the Complaint and this Court’s original denial of the motion to
 9   compel arbitration. However, now Plaintiff has belatedly agreed to arbitration and Defendants
10   would request the Court order as such.
11   2.          AS CONSENT HAS BEEN GRANTED BY PLAINTIFF, ARBITRATION
12               SHOULD BE COMPELLED UNDER THE LOAN AGREEMENT.
13               The current action arises from payment claimed due and owing on the Loan Agreement
14   and subsequent attempts refinance payment on the Loan Agreement. The Loan Agreement
15   controls, and Paragraph 15 demonstrates the scope of the arbitration provision which covers:
16               “Any and all claims, counterclaims, demands, causes of action, disputes, or
17               controversies under this Agreement or the alleged breach of any provision
18               hereof (all of which are referred to as ‘Disputed Claims’), whether such
19               Disputed Claims arise at law or in equity, under US state or federal law, or the
20               law of any other nation or state, for damages or for any other relief, shall be
21               resolved in the manner set forth below:” (Paragraph 15 of Exhibit “1” to the
22               Complaint – Emphasis Added.)
23               Plaintiff has absolutely ignored this language. Further, Plaintiff disregarded the
24   emphasized language in the agreement they authored in paragraph 15(g):
25               “EACH PARTY UNDERSTANDS AND AGREES THAT (i) THIS
26               AGREEMENT CONTAINS THE REQUIREMENT TO ARBITRATE
27               WITH RESPECT TO ANY DISPUTE OR NEED OF
28   242-3777-0011

                                                         -3-
                         REPLY BRIEF IN SUPPORT OF DEFENDANTS RENEWED
                            MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 20 Filed 02/11/20 Page 4 of 6


 1               INTERPRETATION OF THIS AGREEMENT; (ii) EACH PARTY WILL
 2               NOT BE ABLE TO BRING A LAWSUIT AGAINST THE OTHER
 3               PARTY; (iii) THERE SHALL BE NO AUTHORITY FOR ANY CLAIMS
 4               TO BE ARBTIRATED ON A CLASS ACTION OR PRIVATE
 5               ATTORNEY GENERAL BASIS; AND (iv) ARBITRATION CAN ONLY
 6               DECIDE THE PARTIES’ CLAIMS AND MAY NOT CONSOLIDATE
 7               OR JOIN THE CLAIMS OF OTHER PERSONS THAT MAY HAVE
 8               SIMILAR CLAIMS.” (Emphasis in original.)
 9               As Plaintiff has now agreed, arbitration should be ordered.
10   3.          PLAINTIFF’S INITIAL PROPOSAL IS NOT WHAT THEY HAVE
11               CONSENTED TO NOW.
12               Defendants initially sought stipulation on arbitration. Plaintiff refused and
13   opposed the Motion to Compel Arbitration. During the pendency of the ruling,
14   Plaintiff did propose to stipulate to arbitration on the condition that the fraud claims
15   would remain in Federal Court. Defendants were not willing to agree to said
16   condition as a result of the language listed below:
17               The Parties to this Agreement agree that All Disputed Claims, which shall
18               include any dispute, controversy or claim that may arise between or
19               among them in connection with, arising out of, or otherwise relating to this
20               Agreement or the application, implementation, validity or breach of this
21               Agreement or any provision of this Agreement (including, without limitation,
22               claims based on contract, tort or statute), shall be finally, conclusively and
23               exclusively settled by binding arbitration in Phoenix, Arizona in accordance
24               with the arbitration rules (the “Rules”) of the National Arbitration Forum
25               (NAF) or JAMS or any successor thereto then in effect. (Paragraph 15(a) of
26               Exhibit “1” to the Complaint – Emphasis Added.)
27

28   242-3777-0011

                                                         -4-
                         REPLY BRIEF IN SUPPORT OF DEFENDANTS RENEWED
                            MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 20 Filed 02/11/20 Page 5 of 6


 1               As a result, the Renewed Motion to Dismiss and Compel Arbitration was filed. It
 2   appears that Plaintiff has now waived this condition as they appear to be consenting to such an
 3   order.
 4

 5   DATED: February 11, 2020                        BAKER, KEENER & NAHRA, LLP
 6                                                   By /S/ PHILLIP A. BAKER
                                                         PHILLIP A. BAKER
 7                                                   BAKER, KEENER & NAHRA, LLP
                                                     633 West 5th Street, Suite 5500
 8                                                   Los Angeles, California 90071
                                                     Telephone: (213) 241-0900
 9                                                   Facsimile: (213) 241-0990
10                                                   Attorneys for Defendants
                                                     GIRARDI│KEESE, THOMAS V. GIRARDI and
11                                                   ERIKA GIRARDI
12
                                                     BEUS GILBERT, PLLC
13
                                                     By /S/ PATRICK J. McGRODER III
14                                                       PATRICK J. McGRODER III
                                                     BEUS GLIBLERT, PLLC
15                                                   701 N. 44th Street
                                                     Phoenix, Arizona 85008
16                                                   Telephone: (480) 429-3000
                                                     Facsimile: (480) 429-3100
17
                                                     Attorneys for Defendants
18                                                   GIRARDI│KEESE, THOMAS V. GIRARDI and
                                                     ERIKA GIRARDI
19

20

21

22

23

24

25

26

27

28   242-3777-0011

                                                      -5-
                         REPLY BRIEF IN SUPPORT OF DEFENDANTS RENEWED
                            MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 20 Filed 02/11/20 Page 6 of 6


 1                                        CERTIFICATE OF SERVICE
 2                             Stillwell Madison, LLC v. Girardi & Keese, et al.
                         USDC – Arizona (Phoenix), Case No.: CV-19-03563-PHX-SPL
 3

 4
                 I hereby certify that on February 11, 2020, I electronically filed the attached document
 5
     entitled: REPLY BRIEF IN SUPPORT OF DEFENDANTS’ RENEWED MOTION TO
 6
     DISMISS AND COMPEL ARBITRATION; MEMORANDUM OF POINTS AND
 7
     AUTHORITIES IN SUPPORT THEREOF with the Clerk’s Office using the CM/ECF
 8
     System for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
 9
     registrants:
10
     Laura E. Sixkiller, Esq.                               Counsel for Plaintiff
11   Katherine L. Benveniste, Esq.
12
     DLA Piper LLP (US)
     2525 E. Camelback Road, Suite 1000
13   Phoenix, AZ 85016
     laura.sixkiller@dlapiper.com
14   kate.benveniste@dlapiper.com
15
     Patrick J. McGroder, III                               Co-Counsel for Defendants
16   BEAUS GILBERT PLLC
     701 N. 44th Street
17
     Phoenix, AZ 85008
18   P3@buesgilbert.com
19
                 I declare under penalty of perjury, under the laws of the State of California, that the
20
     foregoing is true and correct.
21

22
                                                     /S/ PHILLIP A. BAKER
23                                                   PHILLIP A. BAKER
24

25

26

27

28   242-3777-0011

                                                         -6-
                         REPLY BRIEF IN SUPPORT OF DEFENDANTS RENEWED
                            MOTION TO DISMISS & COMPEL ARBITRATION
